14 N.Y.3d 860 (2010)
928 N.E.2d 409
902 N.Y.S.2d 27
DIOMARA DeJESUS, an Infant, by Her Father and Natural Guardian, FRANCISCO DeJESUS, Appellant,
v.
JOSE J. ALBA et al., Respondents.
No. 144 SSM 16.
Court of Appeals of New York.
Decided May 6, 2010.
Seligson, Rothman & Rothman, New York City (Martin S. Rothman of counsel), for appellant.
*861 Picciano & Scahill, P.C., Westbury (Gilbert J. Hardy of counsel), for respondents.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question not answered upon the ground that it is unnecessary. The Appellate Division properly concluded that no triable issues of fact existed whether defendant driver acted prudently under the circumstances.